Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 18-37 are pending in this application.
	The preliminary amendment dated 12/29/20 adding new claims 21-37 and canceling claims 1-17 has been entered.  In view of said amendment, the previous restriction requirement has been withdrawn.

Election/Restriction
Applicant’s election without traverse of claims 18-20 (and claims 21-23) in the reply filed on 12/29/20 is acknowledged.
Newly submitted claims 24-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons noted below.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-23, drawn to a method of processing a film with different pitches, classified in C23C 16/4583.
II. Claims 24-37, drawn to a method of forming a gate structure, classified in H01L 29/66477.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to different processes which are mutually exclusive and are not obvious variants.  The method with different .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search and prosecution of two patentably distinct and significantly different methods presents a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 24-37 is withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al. (2011/0318489) in view of Toyoda et al. (2006/0090849) or Tarng et al. (5,188,499).
	Ishizu discloses a substrate manufacturing method (title) in which a substrate processing apparatus including a substrate holder that holds a plurality of substrates (wafers) in a lateral direction in a vertical posture (abstract).  A gas is supplied to the apparatus (0002).  However, the reference fails to teach different pitch.
 	Toyoda teaches a substrate processing apparatus in which the pitch between the wafers 5 can be changed in a wafer boat 70 (0104).  Tarng teaches a method and apparatus for varying wafer spacing (title) in which the pitch of the wafers can be varied using an elevator mechanism (abstract).  It would have been obvious to vary the pitch in Ishizu with the expectation of success because Toyota and Tarng both teach of varying the pitch in a substrate boat.
	Regarding claim 19, Ishizu teaches a heater for heating the wafers (0074-0076, 0178)
	Regarding claim 20, Ishizu teaches a gas supply unit 20 (0044).
Regarding claim 21, Ishizu teaches a substrate holder including a fixing part and a fixture holding part (abstract).
Regarding claims 22, Ishizu teaches a plurality of wafers numbering from about 20 to 150 (0060) and Toyota and Tarng teach of varying the pitch.
Regarding claim 23, Ishizu teaches a plurality of wafers numbering from about 20 to 150 (0060) and Ishizu teaches equal intervals (0003).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        1/14/21